Citation Nr: 1821218	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-31 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date for the grant of posttraumatic stress disorder (PTSD) prior to February 10, 2011.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1995. The Veteran served honorably, and among other awards, received the Vietnam Service Medal as well as a Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran filed a claim for service connection for PTSD which was received by VA on February 22, 2010.


CONCLUSION OF LAW

The criteria for an effective date of February 22, 2010, for the grant of service connection for PTSD are met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor. 38 U.S.C. § 5110 (a). The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

The Veteran contends he is entitled to an earlier effective date for the grant of service connection for PTSD, which is currently in effect from February 10, 2011.

The Veteran's initial claim for entitlement to service connection for PTSD was received by VA on February 22, 2010. The claim was initially denied in an October 2010 rating decision, citing the lack of a diagnosis. That denial was based on a VA examination afforded the Veteran in August 2010, in which the examiner assigned no diagnosis of with PTSD or any other psychiatric disorder but assigned the Veteran a GAF score of 65. At that time, the examiner stated that the Veteran does not meet all the "fairly stringent" criteria for a PTSD diagnosis. However, the examiner made a point of underlining that the Veteran clearly endured multiple life-threatening experiences and "witnessed too much carnage" while deployed to Vietnam. The examiner also stated that the Veteran has been affected by these experiences over the course of his life, but that according to his responses to the diagnostic assessment, he did not fully meet the PTSD criteria. 

The Veteran was afforded another VA examination in April 2011, less than one year after the initial PTSD examination and subsequent denial. At that examination, the examiner diagnosed the Veteran with chronic PTSD and specifically indicated that all the relevant diagnostic criteria were met. Pertinently, the examiner stated that the Veteran's PTSD symptoms were chronic in nature. Following this examination, the RO issued a rating decision in September 2011 in which it awarded service connection for PTSD, effective from February 10, 2011.

The Board notes that in the August 2010 and April 2011 VA examinations, the same symptoms were reported by the Veteran, though the examiners reached different conclusions. Nevertheless, the Board finds persuasive the conclusions of the 2011 VA examiner, who not only found the Veteran to experience PTSD but to have chronically done so. In this case, the Veteran's initial claim for entitlement to service connection for PTSD was received by VA on February 22, 2010. The original denial of the service connection claim was in an October 2010 rating decision. Because new and material evidence, in the form of the April 2011 VA examination diagnosing PTSD, was received within one year of the October 2010 rating decision, that decision did not become final. See 38 C.F.R. § 3.156(b) (2017).

Furthermore, the Board finds the Veteran's argument and lay statements credible. His statements have been consistent throughout the record regarding his symptomatology. The Board also finds persuasive the 2011 VA examiner's opinion, as it is based on a review of the claims file and lists the Veteran's specific symptomatology. The Board finds particularly probative the examiner's statement that the Veteran's PTSD is chronic in nature, and has had a duration of more than three months. 

Thus, the Board finds that the competent and probative evidence is at least in equipoise as to the duration of the Veteran's PTSD symptomatology. In fact, the 2011 examiner who diagnosed the Veteran has strongly suggested, in agreement with the other examinations of record, that the Veteran's PTSD symptomatology has had a lengthy history. Therefore, the Veteran's claim of entitlement to an earlier effective date is granted, effective the date on which his claim was received-February 22, 2010. 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of February 22, 2010, for the award of service connection for PTSD is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


